Citation Nr: 0936190	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), and if so, 
whether service connection for COPD on the merits is 
warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
stroke with brain damage secondary to COPD.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
blindness due to brain damage secondary to COPD.


REPRESENTATION

Veteran represented by:  The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and R.H.
 

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
May 1959 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2009, the Veteran appeared at the RO and testified 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

At the hearing, the Veteran's representative raised the issue 
of service connection for scarring in relation to a surgical 
procedure on the lungs during service.  This matter, as well 
as a claim for service connection for a lung disability other 
than COPD, is referred to the RO for its appropriate 
consideration.  


FINDINGS OF FACT

1.  In July 2009, the Veteran submitted a written statement 
expressing his desire to withdraw his appeal as it pertained 
to his petition to reopen claims of entitlement to service 
connection for stroke with brain damage and blindness due to 
brain damage.

2.  In a March 1999 rating decision, the RO denied service 
connection for COPD; the Veteran did not appeal.

3.  In an April 2005 rating decision, the RO reopened the 
claim of entitlement to service connection for COPD and 
denied the claim on the merits; the Veteran did not appeal.

4.  The evidence received since the April 2005 rating 
decision is cumulative or redundant of evidence previously of 
record, and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for COPD.

5.  COPD was not affirmatively shown to have had onset during 
service; and COPD, first diagnosed many years after service, 
is unrelated to an injury, disease, or event, of service 
origin.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding 
whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for stroke 
with brain damage secondary to COPD and for blindness due to 
brain damage secondary to COPD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The March 1999 and April 2005 rating decisions are final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1100, 20.1104 (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for COPD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  COPD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 
2009).  

A June 2007 letter advised the Veteran that he had been 
denied in the April 2005 rating decision and that the 
decision was final.  This letter discussed the basis for the 
prior denial of the Veteran's claim and told him that in 
order to reopen the claim, he must present new and material 
evidence.  The meaning of the terms "new" and "material" 
was discussed.  This letter also discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The Veteran was provided information concerning 
what steps VA had taken to develop evidence.  He was asked to 
identify further evidence or information.  The evidence of 
record was listed, and the Veteran was told how VA would 
assist him in obtaining further relevant evidence.  The 
Veteran was also advised of the manner in which VA determines 
disability ratings and effective dates.

The content of the notice provided to the Veteran, which was 
issued prior to adjudication of his petition to reopen, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA also attempted to obtain 
Social Security Administration records, but was advised that 
his file was no longer available.  Neither the Veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

In regard to the application to reopen the claim of service 
connection for COPD, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii).  

In regard to the claim of service connection for COPD, on the 
merits, the Board finds that no further development to create 
any additional evidence for consideration is required.  The 
record contains two VA examination reports, in March 1999 and 
February 2005, each addressing the Veteran's symptomatic 
complaints, his medical history to include his pneumothoraxes 
during service, and the etiology of his current pulmonary 
findings.  The additional evidence added to the file since 
the April 2005 rating decision contains essentially the same 
complaints (i.e., longstanding and continuing shortness of 
breath) and findings (i.e., COPD) and a purely speculative 
medical opinion, as will be further discussed below.  In 
light of the foregoing, another medical examination to obtain 
a medical opinion is unnecessary, as the record already 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  See also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to proceed to a final decision in this 
appeal.  


II. Analysis

	Dismissal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his appeal 
with respect to the issues of whether new and material 
evidence has been presented to reopen claims of service 
connection for stroke with brain damage secondary to COPD and 
for blindness due to brain damage.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to those 
issues, and those issues are dismissed.

	


	New and Material Evidence - Factual Background

As noted, the RO initially denied service connection for COPD 
in March 1999.  It determined that there was no evidence of 
any restrictive lung disease in service, and that there were 
no identifiable residuals from pneumothorax in service.  The 
RO also noted that the diagnosis of COPD had been attributed 
to smoking.

At the time of the March 1999 rating decision, the record 
included the Veteran's service medical records.  They reflect 
that in June 1960, the Veteran was admitted to the U.S. Naval 
Hospital in San Diego with left chest pain and dyspnea.  An 
X-ray revealed a 15 to 20 percent pneumothorax, which was 
expanded with a single thoracotomy tube.  Subsequently, the 
Veteran underwent surgery to include left thoracotomy and 
wedge resection of bullous blebs of the left apex with 
pleural scarification and closure of the wound with two 
thoracotomy tubes for drainage.  The post-operative course 
was initially complicated by persistence of air and fluid in 
the left chest, which was managed with several closed 
thoracotomy tube drainages.  Subsequently, dyspnea was noted 
on the right, and X-rays revealed an 80 percent collapse of 
the right lung.  Closed thoracotomy drainage was instituted 
with partial expansion.  In July 1960 a right thoracotomy was 
performed and the right lung was found to be 50 percent 
collapsed.  Apical blebs were wedge resected and pleural 
scarification was performed.  Drainage tubes were removed 
three days later but reinserted after two days due to 
collections of air.  Thereafter, the Veteran convalesced 
uneventfully and departed on convalescent leave.  In August 
1960 the Veteran complained only of substernal pain on deep 
inspiration.  X-rays revealed both lungs to be expanded well.  
He was discharged to duty.

In September 1960 a chest examination was negative.  X-rays 
suggested slight effusion on the right.  

Subsequently in September 1960 the Veteran complained of 
continued anterior chest pain.  He was admitted following a 
five day history of sore throat, cough, and anterior chest 
pain.  X-rays of the chest were unremarkable with the 
exception of a persistent bleb in the left second anterior 
intercostal space, which was considered to be a pleuritic 
bleb.  There was a marked amount of basilar pleural reaction 
with tenting of the diaphragms present.  The Veteran 
underwent supportive therapy and bed rest.  A revised 
diagnosis was that of chronic nontuberculous pleurisy.  In 
November 1960 the Veteran was returned to duty.

In November 1960 the Veteran again complained of chest pain.  
His chest was clear to auscultation and percussion.  

In December 1960 the Veteran reported a three day history of 
a bubbling sensation in his right chest.  Physical 
examination revealed good expansion and breath sounds 
bilaterally.  The provider also noted a loud, rough pleural 
friction rub in the right posterior base of questionable 
etiology.

An August 1961 treatment record indicates that the Veteran 
had done well since surgery the previous year.  At that time, 
the Veteran complained of feeling run down.  The impression 
was deferred, and the provider noted the possible recurrence 
of some pulmonary difficulty with shortness of breath on 
exertion.

In June 1962 the Veteran underwent a routine check up prior 
to discharge.  He reported that he was asymptomatic.  
Physical examination revealed well healed scars.  The 
Veteran's lungs and heart were negative to palpation and 
auscultation.  Chest films were negative.  The provider 
indicated that no further treatment was required and that the 
Veteran was fit for full duty.

On discharge examination in June 1962, the Veteran's lungs 
and chest were clinically normal.  No defects or diagnoses 
were identified.  He was deemed qualified for performance of 
active duty at sea and on foreign service.

Also of record at the time of the March 1999 rating decision 
was the report of a March 1999 VA examination.  The examiner 
reviewed the Veteran's history, noting that he smoked two 
packs per day at the time of the spontaneous pneumothoraxes 
in service, and that he had stopped smoking in 1990 following 
a stroke.  A chest X-ray was normal.  Pulmonary function 
tests revealed moderate obstructive ventilatory defect.  With 
respect to a diagnosis, the examiner noted that the Veteran 
had a history of spontaneous bilateral pneumothoraxes and 
that he was status post thoracotomies.  The examiner also 
noted that the Veteran smoked cigarettes until 1990.  The 
examiner concluded that the Veteran's shortness of breath 
appeared to be mainly from his COPD condition.

The Veteran sought to reopen his claim in August 2004.  In 
his petition to reopen, he described his pulmonary history, 
stating that his lungs had collapsed due to blisters that had 
formed on each lung.  He maintained that the blisters were 
due to fire drill training he underwent in the Navy.  He also 
stated that the pleural scarification created severe scarring 
of his lungs which resulted in decreased air capacity in each 
lung.  

The Veteran underwent an additional VA examination in 
February 2005.  His history was reviewed.  The examiner noted 
that no problems with shortness of breath, pain, or chronic 
cough were noted on discharge examination.  Regarding his 
smoking history, the Veteran related that he had smoked two 
packs per day until 1990 (it is noted, however, that an April 
1992 private neurological record indicates that the Veteran 
smoked two packs per day at that time).  Physical examination 
revealed thoracotomy scars bilaterally, which were noted to 
be well healed.  There were no conditions that might be 
associated with pulmonary restrictive disease.  An X-ray 
revealed no infiltrates, pleural effusions, or lung masses.  
Pulmonary function tests revealed moderate obstructive 
ventilatory defect.  The diagnosis was history of spontaneous 
pneumothorax, right and left, during service in 1960, status 
post wedge resection upper lobes bilaterally.  The examiner 
noted that radiographs were unremarkable and that gas 
transfer was within normal values on pulmonary function 
tests, which also indicated a moderate obstructive 
ventilatory defect.  The examiner noted that discharge 
records indicated no chronic problems with the Veteran's 
pulmonary status and that he had 30 years without any type of 
pulmonary problems.  The examiner commented that the 
pulmonary findings were consistent with a significant tobacco 
history.  The diagnosis was that of history of spontaneous 
pneumothorax bilaterally in 1960.  

In April 2005 the RO reopened the Veteran's claim, based on 
new and material evidence having been submitted, and denied 
the claim on the merits.  The RO determined that the evidence 
failed to demonstrate that COPD was incurred in or caused by 
service.

The Veteran again sought to reopen his claim in May 2007.  

The evidence added to the record in support of the instant 
claim includes the report of a December 1990 CT scan of the 
chest, which revealed somewhat hyperexpanded lungs.  There 
was blunting of both costophrenic angles and interstitial 
markings which were mildly prominent with no focal 
consolidation.  The provider noted that the findings might 
merely represent COPD with scattered interstitial scarring, 
but that the provider favored mild congestive heart failure 
superimposed on some changes of COPD.

Records from J.M.H., Jr., M.D., reflect that pulmonary 
function tests conducted in September 1996 revealed decreased 
functions.  The test report indicates severe obstruction with 
low vital capacity.  A chest X-ray in January 1998 revealed 
elevation of the left diaphragm.  There was a pleural 
effusion on the right but no evidence of mediastinal 
widening.  There were scattered radio-opaque nodules present, 
consistent with old granulomatous disease.  In January 2000 a 
CT scan revealed bilateral central lobular emphysema and 
granulomatous scarring bilaterally.

The Veteran was seen at the Baptist Memorial Hospital 
emergency room in October 2000.  Testing revealed obstructive 
airway disease.  X-rays of the lungs revealed increased 
interstitial markings, thought to be a chronic finding.   A 
CT scan reveled some granulomatous scarring bilaterally and 
central lobular emphysema bilaterally.  There were no 
effusions, infiltrates, or pneumothorax.

A March 2007 report from Baptist Memorial Hospital indicates 
that the Veteran presented to the emergency room with 
complaints of shortness of breath.  He provided a history of 
COPD.  

An April 2007 report from Dr. H. indicates that pulmonary 
function tests revealed severe obstruction.

A May 2007 letter from P.A.S., M.D. indicates that the 
Veteran had a diagnosis of severe COPD, and that he suffered 
from recurrent pneumonia and chronic sinusitis.

In an October 2007 statement the Veteran asserted that his 
lung condition was caused by gas chamber training in service.  
He stated that he did not seek treatment from VA following 
service because he had a good job that offered medical 
benefits.

In an undated letter received in December 2007, a private 
nurse practitioner stated that the Veteran's current lung 
problems could be the result of military training.

At the July 2009 hearing, the Veteran and R.H. discussed the 
Veteran's in-service medical treatment.  The Veteran 
testified that he continued to have breathing problems 
following service.  He stated that he sought treatment 
following service, but that the records were unavailable.  

        New and Material Evidence - Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the RO's April 2005 
denial includes a letter from a medical professional 
suggesting that the Veteran's current lung problems may be 
related to service.  Based on the reasons for the prior 
denials, this evidence is new and material.  Specifically, 
the evidence cures one of the evidentiary defects that had 
previously existed and relates a current lung condition back 
to service, albeit on a speculative, equivocal basis.  
Therefore, the claim of entitlement to service connection for 
COPD is reopened, and the claim will now be considered on the 
merits.  

	Service Connection - On the Merits

Initially, it is noted that the Veteran will not be 
prejudiced by consideration of his claim on the merits, even 
though the RO has not considered the matter of service 
connection on the merits.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  In that regard, the Veteran has been apprised of 
the evidence necessary to substantiate the underlying claim 
of service connection in a June 2007 letter, and has provided 
testimony on the underlying claim, which also demonstrated 
his understanding of the evidence necessary to substantiate 
his claim on the merits.  Further, medical examinations are 
also of record relating to the underlying issue at hand, 
namely, whether a current lung diagnosis is related to 
service.  In light of this, the Veteran is not prejudiced by 
the Board addressing the issue of service connection on the 
merits.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection is may also be warranted for a disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection for COPD is 
not warranted.  On the basis of the service treatment 
records, COPD was not affirmatively shown to have been 
present during service.  While there is documentation of 
pneumothoraxes, there is no evidence that the pneumothoraxes 
resulted in COPD.  Thus, service connection for COPD under 38 
U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.  

Considering the claim of service connection for COPD on the 
basis of continuity of symptomatology under 38 C.F.R. § 
3.303(b), it is noted that COPD is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis or the presence of the disability; 
therefore, the determination as to the diagnosis or presence 
of the disability is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).  In 
this case, the earliest evidence of record suggesting COPD 
was a CT scan of the chest in 1990, and that subsequent 
pulmonary function tests confirmed that the Veteran had 
obstructive disease.  Thus, COPD is not a simple medical 
condition that a lay person is competent to identify, as a 
lay person is not qualified through education, training, or 
experience to administer or interpret CT scans or pulmonary 
function tests.  Id.  

Although the Veteran is not competent to declare that he has 
COPD, he is competent to describe such lung symptoms as 
shortness of breath.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (Lay testimony is competent with regard to 
symptoms of an injury or illness, but not that the veteran 
had a particular injury or illness.).  However, following 
resolution of the pneumothoraxes in 1960 in service, the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify COPD and 
sufficient observation to establish chronicity during 
service.  In that regard, it is noted that there were no 
complaints or objective findings of a lung problem at the 
time of the separation examination in June 1962, nor any such 
findings or diagnosis of a lung condition for some time prior 
to that time.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim under 38 C.F.R. § 3.303(b).

After service, COPD was first identified in 1990.  The 
absence of symptoms such as shortness of breath from 1962 to 
1990, a period of more than 25 years, interrupts continuity 
of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

The absence of symptoms constitutes negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(Negative evidence is to be considered.).  While the Veteran 
testified that he had received treatment after service, he 
could not recall how long after his service discharge he 
began to see his family physician, and any such records are 
not available.  Thus, there is no objective evidence to show 
that the Veteran had experienced chronic lung symptoms from 
the time of service.
 
In balancing the lay evidence of the Veteran's statements and 
testimony against the absence of medical evidence of 
continuity of symptomatology, the Board finds that the 
evidence against continuity outweighs the Veteran's 
statements and testimony of continuity.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
veteran's testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  For 
these reasons, the preponderance of the evidence is against 
the claim of service connection for COPD on the basis of 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Medical records show that the Veteran's current lung problems 
are diagnosed as COPD, which was not objectively demonstrated 
until a December 1990 CT scan of the chest.  This was many 
years after his discharge from service in June 1962.  As for 
service connection based on the fact that COPD was first 
diagnosed after service under 38 C.F.R. § 3.303(d), the 
record contains medical opinions addressing the etiology of 
the COPD.  

A private nurse practitioner has suggested in a December 2007 
statement that the Veteran's lung problems "could be" the 
result of military training.  However, this opinion is 
speculative as to whether the current lung disorder is 
related to the Veteran's period of service.  To the extent 
that she used the term "could be," the nurse practitioner's 
opinion acknowledges that it is made without any certainty.  
Because the statement is speculative, it has little probative 
value with respect to establishing the etiology the Veteran's 
COPD.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus); see 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(holding that there was a plausible basis for the Board's 
decision that a disability was not incurred in service where 
even the medical evidence favorable to the appellant's claim 
did little more than suggest the possibility that the 
Veteran's illness might have been caused by his wartime 
radiation exposure).  It is also notable that the nurse 
practitioner, in offering an opinion regarding a connection 
between service and COPD, did not provide any underlying 
rationale for such a conclusion.  Moreover, Dr. S., the 
Veteran's family practitioner and the physician under whom 
the nurse practitioner practices, has not otherwise indicated 
a relationship between service and the Veteran's currently 
diagnosed COPD.  

By contrast, the February 2005 VA examination report contains 
both certainty and specificity.  The examiner concluded that 
the pulmonary findings were consistent with significant 
tobacco history, noting that the discharge military records 
indicated no chronic problems with pulmonary status.  This 
determination was based on consideration of the Veteran's 
service treatment records as well as the Veteran's post-
service history, to include reports of a significant smoking 
history.  The VA examiner reviewed the claims file and 
discussed the relevant findings therein, to include service 
treatment records and records of treatment following service.  
There is no indication that the examiner was not fully aware 
of the Veteran's medical history, or that she misstated any 
relevant fact.  She provided a discussion of the rationale 
underlying her conclusions, based in his review of the claims 
folder and research.  The Board thus finds that this opinion 
is of significant probative value.  The opinion also appeared 
to echo the findings and conclusion of the VA examiner in 
March 1999, who related the Veteran's shortness of breath to 
COPD following a review of the in-service pneumothoraxes, 
smoking history, and pulmonary function testing results.  

The Board acknowledges the Veteran's statements and testimony 
in support of his claim.  However, the question of whether 
the current COPD is related to service is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Here, the most probative 
evidence establishes that the Veteran's COPD is related to 
smoking rather than the episodes of spontaneous pneumothorax 
in service.  

By his own admission and as reflected in medical records, the 
Veteran has had a long history of smoking, which dated back 
to service.  To the extent that it may be argued that COPD is 
attributed to smoking that began during service, the United 
States Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during service for claims filed after June 9, 1998.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, as a 
matter of law, any claim received by VA after June 9, 1998, 
is subject to this restriction.  In this case, even the 
Veteran's original claim for service connection for a lung 
condition was filed after June 9, 1998; therefore, service 
connection for COPD on the basis of tobacco use in service is 
precluded by law.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

To the extent the Veteran and his witness related the 
Veteran's claimed disability to an injury, disease, or event 
in service, where, as here, there is a question of medical 
causation, as explained above, competent medical evidence is 
required to substantiate the claim.  As previously discussed, 
as lay persons, the Veteran and his witness are not qualified 
through education, training, or experience to express an 
opinion of medical causation, that is, an association or link 
between the claimed disability and an injury, disease, or 
event in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For this reason, the Board rejects the statements 
and testimony of the Veteran and his witness as favorable 
competent evidence to support the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the Board may consider only competent, independent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation and not a simple medical 
condition, or as to medical causation, where a lay assertion 
of medical causation is not competent medical evidence, and 
as there is no favorable competent medical evidence that 
COPD, first diagnosed after service, was present during 
service or are otherwise related to an injury or disease or 
event of service origin, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has been presented, the claim of 
service connection for COPD is reopened, and to this extent 
only the appeal is granted.

Service connection for COPD, on the merits, is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


